Title: To George Washington from Thomas Jefferson, 10 November 1780
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir,
                            Richmond November 10. 1780
                        
                        I inclose your Excellency a copy of an intercepted Letter from major General Leslie to Lord Cornwallis. it
                            was taken on a person endeavouring to pass thro the country from Portsmourth towards Carolina. when he was apprehended and
                            a proposal made to search him he readily consented to be searched but at the same time was observed to put his hand into
                            his pocket and carry something towards his mouth as if it were a quid of tobacco. it was examined and found to be a
                            Letter, of which the inclosed is a copy, written on silk paper, rolled up in gold beaters skin, and nicely tied at each
                            end so as not to be larger than a goose quill. As this is the first authentic disclosure of their purpose in coming here,
                            and may serve to found, with somewhat more of certainty, conjectures of their future movements, while their disappointment
                            in not meeting with Lord Cornwallis may occasion new plans at New york, I thought it worthy of communication to your
                            Excellency.
                        some deserters were yesterday taken, said to be of the british Convention troops who had found means to get
                            to the enemy at Portsmouth and were seventy or eighty miles on their way back to the barracks when they were taken. they
                            were passing under the guise of deserters from Portsmouth. I have the honor to be with the greatest esteem &
                            respect Your Excellency’s Most obedient & most humble sert
                        
                            Th: Jefferson
                        
                     Enclosure
                                                
                            
                                My Lord
                                Portsmouth Virginia Nov. 4th 1780
                            
                            I have been here near a week establishing a Post. I wrote to you to Charles Town and by another messenger
                                by Land. I cant hear for a certainty where you are, I wait your Orders—the bearer is to be handsomely rewarded if he
                                brings me any note or mark from your Ldship.
                            
                                A.L.
                            
                        
                        
                    